66 N.Y.2d 793 (1985)
Harry Caulfield et al., Plaintiffs,
v.
Improved Risk Mutuals, Inc., et al., Respondents, and Hanover Insurance Company et al., Appellants.
Court of Appeals of the State of New York.
Argued October 11, 1985.
Decided November 12, 1985.
Eileen E. Buholtz for appellants.
Ellen Lefkowitz for respondents.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, KAYE and ALEXANDER. Judge TITONE dissents and votes to affirm for the reasons stated in the memorandum of the Appellate Division (107 AD2d 1013). Taking no part: Judge SIMONS.
Order reversed, with costs, and judgment of Supreme Court, Monroe County, reinstated for the reasons stated in the dissenting memorandum of Justice Stewart F. Hancock, Jr., at the Appellate Division (107 AD2d 1013, 1014-1015). We agree with the dissent below that, based upon the specific provisions of the contract and the amendments made thereto, the risk of loss passed to the purchasers upon the date of the escrow closing.